Title: To George Washington from Colonel David Forman, 27 July 1780
From: Forman, David
To: Washington, George


					
						Sir
						Freehold [N.J.] Wednesday 27[1–30] July 1780
					
					I was Hond with your Excellancys favr of the 24th by Capt. Rudolph respecting the Hornd Cattle and Horses from the parts of Shrewsberry and Middle Town that I had the Honr to mention to your Excellancy when I was at Camp—Majr Lee had Marched all his Horse previous to my Geting the Letter for East Town, Except Capt. Rudolphs Troops about 24 in Number—from a Conviction that so few Was Intirely unequal to the Task I procurd press War[ren]ts to march about Thirty of the Militia to Operate with him—Yesterday Morning Capt. Rudolph I Expect began to Collect from the Sea board Side of Shrewsberry.
					I fear his Sucksess will not be so Considerable As I Expected Occasioned by an Order major Lee had given the Inhabitents the Week

before to drive up all those dry Cattle—That Order will I apprehend induce the People to Secret part of them—Since Major Lee has been in this Country I have not so Immediately Attended to procureing Intiligence On the presumption the Major would fully Answar every purpose—Since he went away I have not had it in my Power to forward Any Accts for the want of Horsemen—Enclosed you Excly will have a Couple of London & New York papers—They have been several Days in my Hands—I have Accts from New York Last Week that Sir Henry Clinton Was Imbarking part of his Army at Helgate—That some of his Transports were as high up the Sound As Frogs Point—The Conjecture was that he was going to Rhode Island.
					
						Saturday Evening
						The Gent. by whom I Expected to have sent the foregoing disappointed me—This day Capt. Rudolph Called on me for the dispatches your Excly had Intrusted to my care for The French Genl & Andml—He shewed me Your Exclys Letter requesting my delivering them to him which I recd as an order & delivered them to Capt. Rudolph.
						From Capt. Rudolphs Activity I hope a Very Considerable Number of Beef Cattle will be got, he Yesterday drove up one days Collection to this Village He Says 100 fit for Immediate use & 60 that will be fit for Killing in Two Weeks—in all 160 Head—from the Scope of Country he has Taken the Cattle from, when Compared to What he yet has to drive I presume he will Collect Near 1000 Head in Shrewsberry and Middle Town.
						The British Fleet have never Appeard since they sailed from Opposite Black Point on Wednesday the Nineteenth—Report says they are Before Rhode Island. I have The Honr to be your Exclys Most Obdt Humble servt
						
							David Forman
						
					
					
						Sunday Morning
						I have this Minute recd Accts That 33 Square rigg’d Vessells Come from the Southward and Stood in for Sandy Hook—My Intelligencer Says they Appeared to him Transports—& No Ships of War Largeer then Frigates—I have not yet received any Accounts of them from my Intelligencer on The High Lands of Middle Town, On him I principally depend for Nice observation.
						Should his Intelligence Relative to Them Meterially differ from The prest Your Excly shall have it.
					
				